Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 11, 2018

The Court of Appeals hereby passes the following order:

A18I0258. NARENDRA K. NAGAREDDY v. THE STATE.

      Narendra K. Nagareddy has been indicted for several counts of felony murder,
unauthorized distribution of a controlled substance, and sexual assault by a
practitioner of psychotherapy against a patient. Nagareddy filed an application for
interlocutory review in this Court, seeking review of the trial court’s order denying
his motion to dismiss the indictment.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); State v. Murray, 286 Ga. 258, 259 (1) (687 SE2d 790) (2009)
(if the murder count of the indictment remains pending below, jurisdiction of the
appeal lies in the Supreme Court). Accordingly, Nagareddy’s application is hereby
TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/11/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.